DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This action is issued in response to amendment filed 12/20/2021.
	Claims 1-15 were directly and/or indirectly amended. No Claims were added and none were canceled.
	Claims 1-15 are pending/rejected.

Response to Arguments
Applicant's arguments filed 12/20/2021 have been fully considered but they are not persuasive.
Regarding 112 rejection;
Applicant partially amended the claims to overcome the 112 rejection.
Examiner response, the amendment fail to overcome the 112 rejection since the “if” term was amended partially, and the “in case that” raises a 112 rejection for being indefinite language. Therefore the 112 rejection is maintained and finalized. 
	Regarding 101 rejection;
	Applicant amended claims 1-13 to overcome the 101 rejection.
	Examiner disagrees. the amendment fails to overcome the 101 rejection with respect to integration of the abstract idea into a practical application, the additional element of using a system using computing entities amount to no more than mere instructions to apply the 
	Regarding 102(a)(1) rejection;
	Applicant argues Hoe teaches different type of data are classified.
	Examiner disagrees, Hoe disclose a data set that been classified by the first classifier and the data that indicates error will be classified by the second classifier which corresponds to the same data classified as shown in Para. 0083-0089

Claim Objections
Claim 1 is objected to because of the following informalities:  the recites “ifin” in the second limitations should be “ Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Regarding Claims 1-15 the disclosed invention is inoperative and therefore lacks utility.  	
Regarding claim 1,5 applying a first classification technique to the information so as to assign the information to the first class in case that the information meets first classification criteria of the first classification technique, and to assign the information to the second class in case that the information does not meet the first classification criteria of the first classification technique;

15updating at least one of the first classification criteria and the second classification criteria in the event that the assignments of the information that are performed by the first classification technique and the second classification technique deviate from each other or in the event that a predefined number of mutually deviating assignments of information by the first classification 20technique and the second classification technique has been reached; wherein the information classified by the method is sensor data; wherein the first class and the second class differ from each another; wherein the method is used for error detection in technical plants;  25 wherein the information classified by the method is sensor data; wherein the method further comprises:  30outputting a first signal indicating a proper operating state if the information has been assigned to the first class by both classification techniques;- 30 -Attorney File No. 110971-9366.US01 outputting a second signal indicating a faulty operation state if the information has been assigned to the second class by both classification techniques; and wherein the first classification technique and the second classification technique are applied to the same information. is nothing more than data gathering. That is, nothing in the claim element preclude the step form practically being performed in the mind, as an example a person can determine where specific data can be classified, by mentally observing that numeric data cannot be classified under alphabet class, which doesn’t amount to more than insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional. Parker v. Flook, 437 U.S. 584, Flook, the Court reasoned that "[t]he notion that post-solution activity, no matter how conventional or obvious in itself, can transform an unpatentable principle into a patentable process exalts form over substance. A competent draftsman could attach some form of post-solution activity to almost any mathematical formula". 437 U.S. at 590; 198 USPQ at 197; Id. (holding that step of adjusting an alarm limit variable to a figure computed according to a mathematical formula was "post-solution activity"). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 79, 101 USPQ2d 1961, 1968 (2012) (additional element of measuring metabolites of a drug administered to a patient was insignificant extra-solution activity).
2A Prong 2
This judicial exception is not integrated into a practical application.
The limitations of computing entities, of classifying data into different classifications and update two different classification using a computer are generic computer component recited at a high level of generality, such that they amount to no more than mere instruction to apply the exception using a generic computer component. Initiating a classification for information in more than one class is additional element that only recited at a high level of generality such as generic process performed using a generic computer function, and is insignificant extra-solution activity of data classification.
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits op practicing the abstract idea.
Step 2B
The claim does not include additional elements that are sufficient to amount to significantly more that the judicial exception. As discussed above with respect to integration of 
Claim 2, recites the first signal indicates a proper state of operation of the technical plant;10 wherein the second signal indicates a faulty state of operation of the technical plant, doesn’t amount to significantly more than a generic computer component. Thus, the claim is ineligible. 
Claim 3, recites the first classification technique and the second classification technique are mutually complementary, doesn’t amount to significantly more than a generic computer component. Thus, the claim is ineligible.
Claim 4, recites wherein at least one of the two classification techniques is updated while using knowledge about actual class assignment of the information, doesn’t amount to significantly more than a generic computer component. Thus, the claim is ineligible.
Claim 5, recites wherein the information is data; or wherein the information is data of a data set, the data of the data set being individually classified by the method, is nothing more than data gathering, see MPEP 2106.05(g). Thus, the claim is ineligible.
Claim 6, recites wherein the first classification 25technique is an outlier detection technique, doesn’t amount to significantly more than a generic computer component. Thus, the claim is ineligible.
Claim 7, recites initializing the first classification technique exclusively with information of the first class 30during an initialization phase, is nothing more than data gathering, see MPEP 2106.05(g). Thus, the claim is ineligible.

Claim 9, recites initializing, during an initialization phase, the second classification technique 5exclusively with information of the second class or with classification criteria based exclusively on known classification information of the second class, doesn’t amount to significantly more than a generic computer component. Thus, the claim is ineligible.
Claim 10, recites wherein during a training phase following an initialization phase, at least some of a set of training information that is 10used for training the first classification technique is replaced if a predefined number of information which in actual fact should be assigned to the first class have been correctly assigned to the first class by the second classification technique but have been erroneously assigned to the second class by the first classification technique, so as to update the classification criteria of the first classification technique by renewed 15application of the first classification technique to the replaced set of training information. The claim does not include additional elements that are sufficient to amount to significantly more that the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a system using computing entities amount to no more than mere instructions to apply the exception using generic computer component. Which is insignificant extra-solution activity, is well-understood routine and conventional, see MPEP 2106.05(g).
Claim 11, recites wherein during a training phase following an initialization phase, at least some of a set of training information of the 20second class that is used for training the second classification technique is replaced if a predefined number of information which in actual fact 
Claim 12, recites wherein during a training phase following an initialization phase, at least some of a set of training information of the 30first class that is used for training the second classification technique is replaced if a predefined number of information which in actual fact should be assigned to the first class have been correctly assigned to the first class by the first classification technique but have been erroneously assigned to the second class by the second - 32 -Attorney File No. 110971-9366.US01 classification technique, so as to update the classification criteria of the second classification technique by renewed application of the second classification technique to the replaced set of training information. The claim does not include additional elements that are sufficient to amount to significantly more that the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a system using computing entities amount to no more than mere instructions to apply the exception using generic computer component. Which is insignificant extra-solution activity, is well-understood routine and conventional, see MPEP 2106.05(g).

Claims 14, and 15, recite Classification processor for classifying information into a first class or a second class, 15the classification processor comprising: two parallel classification stages, a first classification stage of the two classification stages being configured to assign the information to the first class if the information meets classification criteria of the first class, and to assign the information to the 20second class if the information does not meet the classification criteria of the first class, a second classification stage of the two classification stages being configured to assign the information to the second class if the information meets classification criteria of the second class, and to assign the information to the first class if the information does not meet the classification criteria of the second class, the first class 25and the second class being different from each another; and an updating stage configured to update the classification criteria 

Claim Rejections - 35 USC § 112


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Regarding Claims 1-15:
The term "in case that” the information does not meet the first classification of the first classification technique" and “to assign the information to the first classification technique in case that the information does not meet the classification criteria of the second classification” in claim 1, is a relative term which renders the claim indefinite.  The term "in case" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the it is unclear to the examiner if the data as stated in the first limitation doesn’t not meet the first classification criteria apply a second classification technique, and if it doesn’t meet the second classification criteria assign to the first classification which was not met previously which will not be met again, since the information was assigned to the second classification in the first place because it didn’t meet the first classification criteria. Clarification is required.
The term “or” in claims 1-15is a relative term which renders the claim indefinite. The term “or” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Correction is required.
The term “if” in claim 1, is a conditional term which renders the claim indefinite.  The term "if" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  it is unclear to the examiner if the outputted signal indicate the status of operation proper or faulty. Clarification is required.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heo et al. (Heo hereinafter) US Patent Application Publication No. 20170053211 filed Feb. 9, 2016 and published Feb. 23, 2017.

Regarding Claims 1, and 14, Heo disclose a computer-implemented method of classifying information into a first class or a second class (Fig. 2, step 130-1, Para. 0055, Heo), the method comprising:  5 
applying a first classification technique to the information so as to assign the information to the first class in case that the information meets first classification criteria of the first classification technique (Para. 0055, Heo), and to assign the information to the second class in case that the information does not meet the first classification criteria of the first classification technique (Para. 0058, wherein the method of detecting error data by classifying data corresponds to does not meet the classification criteria, Heo);  10 
applying a second classification technique to the information so as to assign the information to the second class if in case that the information meets second classification criteria of the second classification technique, and to assign the information to the first class if in the case that the information does not meet the second classification criteria of the second classification technique (Fig. 2, step 130-3, Para. 0063, wherein the method of classifying the error data from the first classifier corresponds to applying a second classification technique, Heo); and  15 
updating at least one of the first classification criteria and the second classification criteria in the event that the assignments of the information that are performed by the first classification technique and the second classification technique deviate from each other (Para. 
where the information classified by the method is a sensor data (Fig. 5, step 210, Para. 0094, wherein the received data sensor in a classifier corresponds to sensor data, Heo);
wherein the first class and the second class differ from each another; wherein the method is used for error detection in technical plants (Para. 0073, wherein the first classifier classifies first data and the second classifier classify error data which is different form the first classifier, Heo);  25 
wherein the information classified by the method is sensor data (Fig. 5, step 210, Para. 0094, wherein the received data sensor in a classifier corresponds to sensor data, Heo); 
wherein the method further comprises:  
30outputting a first signal indicating a proper operating state if the information has been assigned to the first class by both classification techniques (Para. 0083, wherein the data extracted from the first classifier corresponds to output first signal, Heo);  - 30 -Attorney File No. 110971-9366.US01 
outputting a second signal indicating a faulty operation state if the information has been assigned to the second class by both classification techniques (Para. 0086, wherein the extracted 
wherein the first classification technique and the second classification technique are applied to the same information (Para. 0084, wherein the first classifier which corresponds to the first technique verify the data and Para. 0086, wherein the second classifier which corresponds to the second classifying technique applied to the error data by the first classifier corresponds to the same information, Heo).
Also claim 14 recites,
two parallel classification stages (Para. 0070, Heo).
Regarding Claim 2, Heo disclose a method wherein the first signal indicates a proper state of operation of the technical plant (Para. 0083, wherein the trainer boosts weak classifier based on the extracted data correspond to indicate a proper stated whether its weak or not, Heo);  10 
wherein the second signal indicates a faulty state of operation of the technical plant (Para. 0077, wherein the second classifier fail to classify correctly corresponds to faulty state, Heo).
Regarding Claim 3, Heo disclose a method wherein the first classification technique and the second classification technique are mutually complementary (Para. 0071, wherein the first classifier is trained to classify data and the second classifier is trained to classify the first classifier errors, and as the wherein the first classification technique and the second classification technique are mutually complementary defined in Para. 0014 of the specification of the instant application as first classifier to recognize information belong the first class and the second classifier is trained to recognize data belongs to the second classifier, Heo).

Regarding Claim 5, Heo disclose a method 20wherein the information is data; or wherein the information is data of a data set, the data of the data set being individually classified by the method (Para. 0055, wherein the classifier is trained to classify data initially based on a type of the target object which corresponds to individually classified, Heo).  
Regarding Claim 6, Heo disclose a method wherein the first classification 25technique is an outlier detection technique (Para. 0050, wherein the machine learning corresponds to outlier, since outlier is defined in Para. 0081, the outlier is a technique include various techniques such as machine learning, Heo).  
Regarding Claim 7, Heo disclose a method comprising: 
initializing the first classification technique exclusively with information of the first class 30during an initialization phase (Para. 0064, Heo).
Regarding Claim 8, Heo disclose a method wherein the second classification technique is a rule-based technique (Para. 0050, wherein the parameter corresponds to rule-based technique, Heo).  
Regarding Claim 9, Heo disclose a method comprising: 
initializing, during an initialization phase (Fig. 2, step 130-1, Para. 0055, Heo), the second classification technique 5exclusively with information of the second class or with classification criteria based exclusively on known classification information of the second class 
Regarding Claim 10, Heo disclose a method wherein during a training phase following an initialization phase, at least some of a set of training information that is 10used for training the first classification technique (Para. 0055, Heo) is replaced if a predefined number of information which in actual fact should be assigned to the first class have been correctly assigned to the first class by the second classification technique but have been erroneously assigned to the second class by the first classification technique, so as to update the classification criteria of the first classification technique by renewed 15application of the first classification technique to the replaced set of training information (the term “if” is contingent term, what if the information was not erroneously assigned to the second class, clarification is required, Para. 0064, wherein the trained data based on the positive data in the error data at the second stage may improve the process based on different characteristics of the provided information, Heo).  
Regarding Claim 11, Heo disclose a method wherein during a training phase following an initialization phase, at least some of a set of training information of the 20second class that is used for training the second classification technique is replaced (Para. 0065, Heo) if a predefined number of information which in actual fact should be assigned to the second class have been correctly assigned to the second class by the first classification technique but have been erroneously assigned to the first class by the second classification technique, so as to update the classification criteria of the 25second classification technique by renewed application of the second classification technique to the replaced set of training information (the term “if” is contingent term, what if the information was not erroneously assigned to the second class, clarification is required, Para. 0064, wherein the trained data based on the positive data in the error data at the 
Regarding Claim 12, Heo disclose a method wherein during a training phase following an initialization phase, at least some of a set of training information of the 30first class that is used for training the second classification technique is replaced (Para. 0070, Heo) if a predefined number of information which in actual fact should be assigned to the first class have been correctly assigned to the first class by the first classification technique but have been erroneously assigned to the second class by the second - 32 -Attorney File No. 110971-9366.US01 classification technique, so as to update the classification criteria of the second classification technique by renewed application of the second classification technique to the replaced set of training information (the term “if” is contingent term, what if the information was not erroneously assigned to the second class, clarification is required, Para. 0064, wherein the trained data based on the positive data in the error data at the second stage may improve the process based on different characteristics of the provided information, Heo).  
Regarding Claim 13, Heo disclose a method 5wherein during a training phase following an initialization phase, at least some of a set of training information that is used for training the first classification technique is replaced (Fig. 3, Para. 0100, wherein the trainer trains the classifier based on the error which corresponds to training information used for training the first classification, Heo), if a predefined number of information which in actual fact should be assigned to the second class have been correctly assigned to the second class by the second classification technique but have 10been erroneously assigned to the first class by the first classification technique, so as to update the classification criteria of the first classification technique by renewed training of the first classification technique with the aid of the updated set of test data (the term “if” is contingent term, what if the information was not erroneously 
Regarding Claim 15, Heo disclose a classification processor being used for error detection in technical plants (Fig. 2, step 130, Para. 0051, Heo).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Patel 20190318024 related to method and system for automatically detecting error in a t lease one data entry using image maps.
Gilberton et al. 20180108345 related to audio frame processing.
Petal 10956402 related to method and system for automatically detecting error in a t lease one data entry using image maps.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Point of Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA A AL- HASHEMI whose telephone number is (571)272-4013.  The examiner can normally be reached on 8:00 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SANA A AL- HASHEMI/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        March 2, 2022